RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0609-16T2

NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,

        Plaintiff-Respondent,

v.

R.J.,

     Defendant-Appellant.
________________________________

IN THE MATTER OF THE
GUARDIANSHIP OF J.A.J., a Minor.
________________________________

              Submitted September 19, 2017 – Decided October 5, 2017

              Before Judges Reisner and Gilson.

              On appeal from the Superior Court of New
              Jersey, Chancery Division, Family Part, Ocean
              County, Docket No. FG-15-0024-16.

              Joseph E. Krakora, Public Defender, attorney
              for   appellant  (Anna   Patras,  Designated
              Counsel, on the brief).

              Christopher S. Porrino, Attorney General,
              attorney for respondent (Melissa Dutton
              Schaffer, Assistant Attorney General, of
              counsel; Robert D. Guarni, Deputy Attorney
              General, on the brief).
            Joseph E. Krakora, Public Defender, Law
            Guardian, attorney for minor (Phyllis Warren,
            Designated Counsel, on the brief).

PER CURIAM

     Defendant    R.J.   appeals     from    an   August    25,    2016     order

terminating his parental rights to his son J.A.J., who was born

in 2012.    We affirm substantially for the reasons stated in Judge

Joseph L. Foster's comprehensive written opinion issued on August

25, 2016.

     The evidence is detailed in Judge Foster's opinion and can

be summarized briefly here.         Defendant is a drug addict who has

repeatedly relapsed into drug use, despite multiple efforts by the

Division of Child Protection and Permanency (Division) to provide

him with treatment.        Defendant failed a drug test for cocaine

shortly before the trial commenced, and he was discharged from his

most recent drug treatment program for noncompliance.              He also has

a history of domestic violence, failed to complete a batterer's

intervention    program,    and    failed    to   complete    an   individual

counseling   program.      The    Division   produced      unrebutted      expert

testimony that defendant was unable to safely act as the child's

parent at the time of the trial and would be unable to do so in

the foreseeable future. In his trial testimony, defendant conceded

that he was unable to care for the child, but stated that he



                                      2                                   A-0609-16T2
preferred that the child be placed with        either his paternal

grandfather or maternal grandmother.

       The Division initially placed the child with a paternal aunt

in 2014.    After about a year, the aunt could not continue taking

care of the child but she recommended family friends, who are now

the child's foster parents.     The child has lived with the foster

family since August 2015.    He has a parent-child relationship with

them and they are committed to adopting him.       According to the

Division's expert, the child does not have a similar parental bond

with defendant.     The child's mother voluntarily surrendered her

parental rights in favor of the foster parents.

       Before and after placing the child with the aunt, the Division

evaluated several other relatives, who were either unwilling to

care for the child or were ruled out as placements.     Pertinent to

this appeal, at the time of the trial, the child's paternal

grandfather had not visited with the child in two years, and had

not appealed from either of two rule-out letters the Division sent

him.    The maternal grandmother had only visited the child twice

in two years, and failed to appear for a psychological evaluation

until shortly before the trial.

       Based on his evaluation of the trial evidence, including

witness credibility, Judge Foster concluded that the Division had

satisfied the four prongs of the best interests test, N.J.S.A.

                                  3                           A-0609-16T2
30:4C-15.1(a).    The judge specifically found that the grandfather

was not a credible witness, both grandparents had shown "a manifest

lack of commitment" to the child, and it would not be in the

child's best interests to remove him from his foster family and

place him with either grandparent.

     On this appeal, defendant presents the following points of

argument:

            The Decision to Terminate Defendant's Parental
            Rights was Not Supported by Sufficient
            Credible Evidence.

                 Prongs One & Two: DCPP Failed to
                 Demonstrate by Clear and Convincing
                 Evidence    a   Causal    Connection
                 Between the Father's Actions and
                 Harm or Imminent Risk of Harm to JJ
                 and That The Father Was Unwilling or
                 Unable to Eliminate That Harm.

                 Prong Three: DCPP Did Not Provide
                 "Reasonable Efforts", Including an
                 Inquiry   Into   Alternatives   to
                 Termination.

                 Prong Four: The Trial Court Erred in
                 Finding That The Termination of the
                 Father's Parental Rights Will Not Do
                 More Harm Than Good.

     Based on our review of the record, we conclude that Judge

Foster's factual findings are supported by substantial credible

evidence, and his legal conclusions are unassailable in light of

those findings.    See N.J. Div. of Youth & Family Servs. v. R.G.,

217 N.J. 527, 552 (2014).      Defendant's appellate arguments are

                                  4                          A-0609-16T2
based   on   testimony     the   judge    did   not   find   credible    and   are

otherwise not supported by the record. His contentions are without

sufficient    merit   to    warrant      further   discussion   in   a   written

opinion.     R. 2:11-3(e)(1)(E).

     Affirmed.




                                          5                              A-0609-16T2